department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date oct uil person to contact number release date identification_number contact telephone number in reply refer to ein last date for filing a petition with the tax_court certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code irc your exemption from federal_income_tax under sec_501 is hereby revoked effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated substantially for pleasure and recreation of its members or other non-profitable purposes and no part of the earnings inures to the benefit of private shareholder within the meaning of sec_50i c you have exceeded the non-member income test december 20xx for tax_year ending you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours urpma dneoke maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name 1d number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mano aria hooke deetea director eo examinations enclosures report of examination form_6018 publication publication letter rev atalog number 34809f schedule no or u s treasury department-internal revenue service explanation of items exhibit form 886-a year period ended name of taxpayer december 20xx issue whether sec_501 when its nonmember income consistently exceeds the thirty five percent limitation of total income continue to qualify for exemption under irc facts was formed as a corporation in the state of and was granted exemption under sec_501 in december 19xx the form_1024 states that purposes to provide a golf course swimming pool tennis court and clubhouse for its members and their families was formed for the following the form_990 for the tax_year ended december 20xx was selected for examination the provides a meeting place and form_990 states that facilities for individuals with common interests in golf is a social and recreation club receives its revenue from membership dues green fees driving range fees concessions during the examination it was noted that membership is based on submitting application and paying fee membership is not limited there is only one class of membership and all members have voting privileges the bylaws do not clarify who has privileges to use of the club grounds merchandise tournaments member cart storage fees lockers dining room rent cart rentals and agreement was entered rent from easement agreement for cell tower the on may 20xx for a period of years a lump sum payment of dollar_figure was paid at the execution of the agreement with a monthly payment of dollar_figure per month for first zero years a increase in the payment every zero years for the tax_year ended december 20xx of the total revenue received was from unrelated_business_income a review of additional forms which were not audited shows that for the tax years ended december 20xx and 20xx respectively approximately of total revenue received was from unrelated_business_income see attachment for breakdown of determination of allocated unrelated_business_income total revenue on f990 percentage of nonmember income over total revenue department of the treasury - internal_revenue_service 20xx 20xx 20xxk unrelated_business_income form 886-a page lump sum u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer year period ended december 20xx law sec_501 of the internal_revenue_code code provides for exemption from federal_income_tax for clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 an incidental sale of property will not deprive a club of its exemption revrul_66_149 1966_1_cb_146 provides that a social_club is not exempt from federal_income_tax as an organization described in section c of the code if it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments in this instance the club’s funds were invested primarily for the purpose of producing income through dividends interest or capital appreciation it is evident that such income is regularly derived from nonmember sources that the income is received in fulfillment of and pursuant to a profit_motive and that the income from investments is substantial in relation to total income revrul_69_220 1969_1_cb_154 held that a social_club that receives a substantial portion of its income from the rental of property and uses such income to defray operating_expenses and to improve and expand its facilities is not exempt under sec_501 of the code 87_f2d_5 held that where a club engages in income producing transactions which are not a part of the club purposes exemption will not be denied because of incidental trivial or nonrecurrent activities such as sales of property no longer adapted to club purpose 75_fsupp_769 stated that a corporation that was organized for the purpose of promoting the game of mah jongg but income from memberships was insufficient to meet expenses and the corporation engaged in the commercial enterprise of selling to the public lists and tiles and the income therefrom enabled the corporation to meet its deficit carry on without an increase of dues or curtailment of operations and to accumulate a surplus which was donated to charity was not operated exclusively for social purposes or charitable purposes therefore the corporation was not exempt from federal_income_tax under sec_501 of the code or sec_501 of the code department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or form 886-a explanation of items exhibit name of taxpayer year period ended december 20xx in united_states of america v fort worth club of fort worth texas 345_f2d_52 os cir a social_club which derived over half of its receipts in amounts of hundreds of thousands of dollars from profitable outside business was not exempt from federal income taxes on ground that it was organized and operated exclusively for pleasure recreation and other non-profitable purposes the court declared that for a social_club to qualify for exemption under sec_501 of the code its outside profits must be strictly incidental to club activities not a result of an outside business and either negligible or non-recurring government’s position does not meet the qualifications for exemption under sec_501 of the code was initially formed for pleasure recreation and other non-profitable purposes although substantially_all of the activities are not for such purposes activities which do not fulfill a pleasure recreation or other non-profitable purpose is engaged in unrelated business is like the organization in revrul_66_149 that did not qualify for exemption under regularly derives income from nonmember sources sec_501 of the code specifically an easement for a tower that is received as rental revenue based on the financial data provided for the income is regularly derived from these nonmember sources and the income from these sources is substantial in relation to eo’s total income eo is also similar to the organization in revrul_69_220 because it receives a substantial portion of income from sources other than the members under sec_501 of the code transactions with outsiders should not be a regular source_of_income is not similar to the organization in santee club v white income from the unrelated business activities are not incidental or trivial past several years sec_1_501_c_7_-1 of the regulations organized and operated exclusively for pleasure recreation and other non-profitable purposes has received a substantial amount of revenue from these sources per is engaging in business activities and is not in addition they are recurring for the is similar to the organization in national mah jongg league v u s the majority of its revenue is from unrelated business activities the revenue from unrelated activities is recurring may have been organized for pleasure and recreation the and more than incidental while eo’s revenue clearly shows that it is not operating for these purposes per united_states of america v fort worth club of fort worth texas rental income must be incidental to your club activities and either negligible or non-recurring instead the rental income is both recurring and substantial for the tax years ended december 20xx - december 20xx over of recurring basis revenue was received from nonmember sources on a department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service explanation of items schedule no or exhibit name of taxpayer year period ended december 20xx taxpayer position the taxpayer position is unknown at this time conclusion does not meet the requirements for exemption under sec_501 of the code receives the majority of its income from nonmember sources on a recurring basis providing services to non-members does not operate substantially for pleasure recreation profit from the activity as a result or other non-profitable purposes we are proposing revocation of the sec_501 tax is engaging in a regular trade_or_business and derive a significant exemption for effective january 20xx department of the treasury - internal_revenue_service form 886-a page
